Citation Nr: 1316664	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  09-49 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a disorder of the lower left leg, to include a skin disorder, varicose veins, and stasis dermatosis, including as due to herbicide exposure in service and as secondary to service-connected diabetes mellitus or coronary artery disease.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In January 2012, the Veteran presented testimony before the Board at a personal hearing held in Nashville, Tennessee (Travel Board).  A transcript of the hearing is of record. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the Board hearing, the undersigned VLJ identified the issue on appeal, which had been characterized as entitlement to service connection for a left leg rash.  The undersigned VLJ clarified the theories for entitlement being advanced by the Veteran, as well as the scope of the appeal (i.e., broadened to include the diagnoses of varicose veins and stasis dermatosis), and asked several questions during the hearing to solicit the kind of information and evidence needed to substantiate the appeal.  The undersigned also suggested that the Veteran obtain a medical opinion from his treating physician that links the diagnoses of varicose veins and stasis dermatosis to service-connected diabetes, to another service-connected disability, or to service.  The undersigned VLJ held the record open for thirty (30) days following the Board hearing in order to allow time for the Veteran to submit additional evidence in support of the appeal; however, no additional evidence pertinent to the appeal was received during the period.  In consideration of the foregoing, the Board finds that the undersigned VLJ complied with the requirements of 38 C.F.R. 
§ 3.103(c)(2).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In October 2012, the Board remanded the appeal in order to obtain updated treatment records pertinent to the claim for service connection for a lower left leg disorder, and for a VA medical examination with a medical opinion as to whether a left lower leg disorder is causally related to service or otherwise secondary to service-connected diabetes mellitus or service-connected coronary artery disease, either on a causation or aggravation basis.  See 38 C.F.R. § 3.310 (2012).  The Board directed that the issue be readjudicated after the ordered development had been completed.   

Pursuant to the Board's remand order, the Veteran underwent a VA medical examination in November 2012; however, upon review, the Board finds that the medical examination was inadequate.  The VA medical examiner noted, in pertinent part, that the skin changes demonstrated by the Veteran on examination were likely related to the diagnosis of venous stasis but indicate that he was unable to determine the cause of the current symptoms because it was outside of his area of practice.  The VA medical examiner wrote that the Veteran may need to be evaluated by a dermatologist to determine exactly what the skin changes were.  Due to the fact that the VA medical examiner did not specialize in dermatology, he was neither able to identify the appropriate diagnosis for the skin disorder affecting the Veteran's lower left leg nor was he able to provide the requested medical opinion.  

Although a February 2013 supplemental medical opinion was later obtained from a VA medical reviewer (i.e., not the November 2012 VA medical examiner) based on review of the claims folder, it is unclear whether the VA medical reviewer has any expertise in the area of dermatology because the specialty area is not identified on the examination report.  Also, the VA medical reviewer only reviewed the claims file and did not perform an evaluation of the Veteran.  While only a records review may be sufficient to render an opinion in many cases, depending upon the facts and the nature of the disability, in this case the nature of the disability raises various medical questions as to involvement of various systems such as skin, cardiovascular, and endocrine (diabetes), and involve the question of relationship to herbicide exposure.  Under such circumstances, a physical examination in conjunction with a thorough history is more likely to yield specific findings that would be helpful in differentiating symptoms and abnormalities toward rendering specific etiology opinions.  See Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991) (holding that the duty to assist claimants with developing their claims extends to ensuring that testing recommended by VA examiners be conducted).

The November 2012 VA medical examiner specifically stated in the examination report that the Veteran should be evaluated by a dermatologist to determine the nature and etiology of the skin changes affecting the lower left leg.  In light of the recommendation of the November 2012 VA medical examiner, the Board finds that the "X" checked next to the generic statement that the existing medical evidence provided sufficient information on which to prepare the February 2013 addendum report without further examination is not adequate.  

The Board further observes that the VA medical reviewer only provided a medical opinion on the likelihood that the Veteran's lower left leg disorder was related to service and did not address whether the lower left leg disorder was caused or aggravated by service-connected diabetes or coronary artery disease.  For these reasons, the Board finds that the February 2013 medical opinion is inadequate.

Lastly, as stated above, the Board previously directed the RO/AMC to obtain updated treatment records.  In a November 2012 letter, the AMC advised the Veteran to provide additional information regarding any VA and private medical treatment he has received for the left leg disorder.  The Veteran did not respond to the letter.  Because the Veteran's appeal is being remanded for reasons explained above, another attempt to obtain additional information regarding the Veteran's recent treatment for the lower left leg disorder should be made.  

Where the RO does not comply with a remand by the Board, the Board errs as a matter of law when it fails to ensure compliance; thus, the Board must again remand this matter.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.   After securing any necessary information and/or authorization and consent, obtain any and all medical treatment records and medical reports dated from January 2009 to the present, not currently included in the record, pertaining to the claim for service connection for a skin disorder of the lower left leg, which now includes varicose veins and stasis dermatosis.

2.   Schedule the Veteran for an appropriate VA examination, to be performed by a dermatologist, to ascertain the nature and etiology of any lower left leg disorder.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The VA examiner should confirm review of the record in the examination report.   

An interview of the Veteran regarding his medical disorder history, a physical examination, and all tests and studies required to respond to the following questions should be performed.  The VA examiner should list any diagnoses related to the lower left leg, specifically including or ruling out a skin disorder, varicose veins, and stasis dermatosis. 

For each of the diagnosed disabilities of the left lower leg, the examiner should then offer the following opinions: 

(i)  Is it at least as likely as not (i.e., a 50 percent or higher degree of probability) that a current lower left leg disorder had its onset in service or was otherwise caused by an incident in service, to include exposure to jungle-like conditions that include heat and insects or herbicide exposure?  Please explain the basis for the opinion.  

(ii)  Is it at least as likely as not (i.e., probability 50 percent of more) that a disability of the lower left leg is caused by any service-connected disability, specifically including diabetes and coronary artery disease?  Please explain the basis for the opinion.  

(iii)  Is it at least as likely as not (i.e., probability 50 percent of more) that a diagnosed disability of the lower left leg is aggravated by (i.e., permanently worsened in severity) any service-connected disability, specifically including diabetes and coronary artery disease?  Please explain the basis for the opinion.  


The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The reasons should be given for any opinion provided.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc).  The VA examiner should identify the relevant testing or other information needed to provide the requested opinion.  If development is required, the development should be conducted and the claims file returned to the VA examiner. 

3.  Thereafter, readjudicate the remanded claim.  If the benefits sought remain denied, the Veteran and the representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2012).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

